DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment under 37 CFR 1.312
The Amendment under 37 CFR 1.312 filed 16 March 2022 is not entered because the submitted claims do not reflect the most recent claim set. Specifically, independent claim 1 was amended, and claims 9-10 were canceled by Examiner’s Amendment in the Notice of Allowance issued 12/16/21. Since the claims submitted do not reflect these changes, the Amendment is not entered. However, the antecedent basis issues in claims 7 and 11 are corrected herein by way of Examiner’s Amendment below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/22 was filed after the mailing date of the Notice of Allowance on 12/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Specifically, Applicants have made a proper statement under 37 CFR 1.97(e), and permission was given in the transmittal letter to charge any required fees to Applicants’ Deposit Account. The petition fee set forth in 37 CFR 1.17(p) has been charged accordingly. Thus, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Dr. Randy Schoen (Reg. No. 62,440) on 22 March 2022.
The application has been amended as follows: 

the second side of the piece of material, where the correct face is determined at least in part upon the confidence scores.  

11. (Currently Amended) The material face identification system of claim 1, wherein the piece of material is flipped to expose [[a]] the second side 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and its dependent claims 2-8, 11, and 13-20 remain allowed for the reasons set forth on pages 9-12 of the Notice of Allowance issued 12/16/21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/SEAN M CONNER/Primary Examiner, Art Unit 2663